Judgment unanimously modified on the law and as modified affirmed without costs, in accordance with the following Memorandum: We find no basis to disturb the trial court’s award of child support in the amount of $60 per week per child for the two infant issue of the marriage. We conclude, however, that the trial court erred in failing to grant plaintiff an award for child support arrears for the period February 13, 1988 to March 8, 1989 (see, Domestic Relations Law § 236 [B] [7] [a]). After deducting $2,300, the amount voluntarily paid by defendant for child support during that period, we find that he is in arrears in child support in the amount of $4,420. The judgment is therefore modified by awarding plaintiff child support arrears in the amount of $4,420 and providing that defendant shall make periodic *951payments on the child support arrearage in the amount of $30 per week (see, Domestic Relations Law § 236 [B] [7] [a]). (Appeal from Judgment of Supreme Court, Erie County, Sedita, J.—Child Support.) Present—Dillon, P. J., Denman, Law-ton and Davis, JJ.